Name: Council Regulation (EEC) No 1340/90 of 14 May 1990 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 28, 5 . 90 Official Journal of the European Communities No L 134/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1340/ 1990 of 14 May 1990 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals for small producers of cereals ; whereas the abovementioned Regulation provides for the possibility of the Member States' continuing to apply the abovementioned specific scheme, while making it impossible to qualify simultaneously under the two schemes , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2727 /75 is hereby amended as follows : 1 . the first indent of the second subparagraph of Article 4(1 ) shall be replaced by the following: '  without prejudice to Article 4 ( 1 ) of Regulation (EEC) No 1346 / 90 (*), small producers on conditions adopted by the Council by a qualified majority on a proposal from the Commission ; THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committe ( 3 ), Whereas certain cereals of lesser importance, such as canary seed, millet and buckwheat, are no longer being grown owing to low yields and the lack of support in the market organization; whereas production of those cereals may provide a worthwhile alternative to surplus production of wheat, barley and maize and accordingly deserves to be encouraged , in accordance with the content of the Commission's communication to the European Parliament and to the Council on rural development , by the granting of aid per hectare to permit producers in traditional regions of cultivation to attain a comparable income to that obtained from competing cereals ; whereas , so that production of the cereals in question does not develop out of proportion to the real needs of the Community market, the aid must be limited on the one hand to a maximum area per holding and on the other hand to producers able to present a cultivation contract ; Whereas , in the framework of rural development measures , a scheme for aiding small producers of certain arable crops was introduced by Regulation (EEC) No 1346 / 90 ( 4); whereas that scheme also involves small producers of cereals , for whom there is already provision for a specific scheme under Regulation (EEC) No 2727 /75 ( 5 ), as last amended by Regulation (EEC ) No 201 / 90 ( 6 ); Whereas the scheme provided for in Regulation (EEC) No 1346 / 90 constitutes an alternative to the specific scheme (*) OJ No L 134 , 28 . 5 . 1990 , p. 10 .' 2 . in Article 6 ( 1 ), 'Article 7 (4)' shall be replaced by 'Article 7 ( 3 )'. 3 . the following Article shall be inserted : 'Article 10b 1 . Aid shall be granted for the production of buckwheat, canary seed and millet . The aid may be granted in respect of certain varieties only . The aid shall be granted subject to the conclusion of a cultivation contract . s 2 . The aid shall be fixed per hectare of area sown and harvested . It shall be paid in respect of no more than 10 hectares per holding . 3 . The aid shall be fixed in accordance with the procedure laid down in Article 43 (2 ) of the Treaty at a level ensuring an income per hectare for the producers concerned which is comparable with that obtained from the production of cereals in direct competition with buckwheat , canary seed and millet in traditional regions of production of the latter cereals . ( ») OJ No C 49 , 28 . 2 . 1990 , p. 1 . ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 4 ) See page 10 of this Official Journal . ( s ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 6 ) OJ No L 22 , 27. 1 . 1990 , p. 7 . 4 . Detailed rules for the application of this Article and in particular , as and when necessary , details of the No L 134 / 2 28 . 5 . 90Official Journal of the European Communities varieties which may qualify for the aid shall be laid down in accordance with the procedure provided for in Article 26 . 5 . At the end of the 1991 / 92 marketing year , the Council shall review the scheme provided for by this Article on the basis of a report presented by the Commission.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the 1990/ 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY